                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:18-CV-00072-D

 Howard Dudley,

                        Plaintiff,

 v.                                                                 Order

 City of Kinston, et al.,

                        Defendants.




       Defendants and District Attorney Matt Delbridge have represented to the court that they
have resolved their dispute over Defendants’ third-party subpoena to Delbridge and no longer need
the court’s intervention. D.E. 51. Therefore, the court denies Kinston’s Motion to Compel
Compliance with Subpoena directed to Nonparty 8th Judicial District Attorney Matt Delbridge,
D.E. 38, without prejudice.

Dated:  July29,
Dated: July  30,2019
                 2019

                                            ______________________________________
                                            R OBERT T. NUMBERS, II
                                            Robert
                                            U NITEDT. Numbers,
                                                   STATES       II
                                                           MAGISTRATE    JUDGE
                                            United States Magistrate Judge
